Name: Commission Regulation (EEC) No 98/81 of 15 January 1981 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 1 . 81 Official Journal of the European Communities No L 14/ 13 COMMISSION REGULATION (EEC) No 98/81 of 15 January 1981 fixing the aid for soya beans to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as amended by the Act of Accession of Greece (2), and in particular Article 2 (5) thereof, Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1614/79 was fixed by Regulation (EEC) No 2825/80 (3), as last amended by Regulation (EEC) No 3426/80 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2825/80 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 16-354 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 16 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 January 1981 . For the Commission The President Gaston THORN (') OJ No L 190, 28 . 7. 1979, p. 8 . O OJ No L 291 , 19 . 11 . 1979, p. 17. O OJ No L 292, 31 . 10 . 1980, p. 58 . (4) OJ No L 358, 31 . 12. 1980, p. 63 .